201 F.2d 211
92 U.S.App.D.C. 397
Thomas W. RICHARDSON, Appellantv.Virginia Cook RICHARDSON, Appellee.
No. 11439.
United States Court of Appeals District of Columbia Circuit.
Submitted Dec. 10, 1952.Decided Jan. 22, 1953.

Mr. John J. O'Brien, Washington, D.C., submitted on the brief, for appellant.
Mor. Daniel J. Andersen, Washington, D.C., submitted on the brief, for appellee.  Mr. Warren E. Magee, Washington, D.C., also entered an appearance for appellee.
Before WILBUR K. MILLER, BAZELON and FAHY, Circuit Judges.
PER CURIAM.


1
Being unable to find in the record in the court below evidence which supports the order adjudging the appellant, defendant there, in contempt, the order is reversed and the cause remanded.


2
It is so ordered.